Judgment, Supreme Court, Bronx County (John Moore, J.), rendered June 8, 1999, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
The challenged summation remarks were legitimate responses to the defense summation. Rather than asserting his personal belief in the credibility of his witnesses, the prosecutor made fair arguments as to why these witnesses should be believed and as to why defendant’s attacks on their credibility should be rejected. Therefore, there was no impermissible “vouching” (People v Overlee, 236 AD2d 133, 144 [1997], lv denied 91 NY2d 976 [1998]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.